UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


FRANK STEWART; CHARLES WISEMAN;           
ERVIN D. CHANNELL; LAWRENCE
DOSWELL, All other individuals who
are similarly situated in that they: 1)
at some time were members of the
Industrial Union of Marine and
Shipbuilding Workers of America,
(now incorporated into the
International Association of
Machinists and Aerospace Workers)
Local 33; and, 2) worked for
Bethlehem Steel Corporation at the
Sparrows Point and/or Key
Highway Shipyards; and, 3) are
receiving, have received or are
eligible to receive a pension; and,
4) who had their pensions                    No. 02-1004
calculated in such a manner as to
reduce the pension by
inappropriately deducting cost-of-
living allowances from the class
members’ pension-related earnings,
                 Plaintiffs-Appellants,
                  v.
PENSION TRUST OF BETHLEHEM STEEL
CORPORATION AND SUBSIDIARY
COMPANIES,
               Defendant-Appellee,
                 and
BETHLEHEM STEEL CORPORATION,
                       Defendant.
                                          
2           STEWART v. PENSION TRUST   OF   BETHLEHEM STEEL
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                  J. Frederick Motz, District Judge.
                          (CA-00-418-JFM)

                       Argued: June 4, 2002

                      Decided: July 26, 2002

    Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Paul Anthony Weykamp, LAW OFFICES OF PAUL A.
WEYKAMP, Baltimore, Maryland, for Appellants. G. Stewart Webb,
Jr., VENABLE, BAETJER & HOWARD, L.L.P., Baltimore, Mary-
land, for Appellee. ON BRIEF: Craig E. Smith, VENABLE, BAET-
JER & HOWARD, L.L.P., Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   Appellants Frank Stewart, Charles Wiseman, Ervin Channell, and
Lawrence Doswell, purporting to represent a proposed class of indi-
viduals who were members of the Industrial Union of Marine and
Shipbuilding Workers of America, Local 33, and who worked for
           STEWART v. PENSION TRUST   OF   BETHLEHEM STEEL          3
Bethlehem Steel Corporation, claim that their pensions "were errone-
ously calculated by improperly reducing the earnings upon which
[their] pension[s] [were based]." Because this issue has already been
considered and decided by us in an earlier appeal, we affirm the dis-
trict court’s grant of summary judgment.

   Under the relevant collective bargaining agreements, the pensions
that are the subject of this appeal were to have been calculated based
on the employee’s best average earnings over a period of 60 consecu-
tive months, and those earnings were defined to include only the
employee’s base rate of pay without any cost-of-living adjustments
("COLAs"). Accordingly, when the Pension Trust of Bethlehem Steel
Corporation ("Pension Trust") calculated the appellants’ pensions, it
excluded COLAs from the base rate of pay used in the calculations.

   The dispute in this case arises from the fact that even though no
new COLAs have been paid since 1989, the Pension Trust has still
been subtracting COLAs from the earnings on which the appellants’
pensions have been calculated. The appellants, who retired in 1994
and later, claim that these subtractions were improper. In response,
the Pension Trust explained that, although no new COLAs have been
given since 1989, the appellants’ base rate of pay included COLAs
from previous collective bargaining agreements, which had been
"rolled into" the employees’ base rate of pay. Because COLAs since
1975 are, under the terms of the relevant Pension Agreement, to be
excluded from earnings for the pension calculation, the Pension Trust
subtracted those "rolled in" COLAs from the employees’ base rate of
pay.

   Refusing to accept the Pension Trust’s explanation, the appellants
commenced this action, alleging breach of fiduciary duty and breach
of contract. On the Pension Trust’s motion, the district court dis-
missed the appellants’ claims on the ground that, "under the express
terms of [the relevant Pension] Agreement earnings were strictly
defined not to include post-August 1, 1975 COLA increases." Stewart
v. Pension Trust of Bethlehem Steel Corp., Civil No. 00-418 (D. Md.
May 19, 2000). As such, COLA increases that were rolled into the
employees’ base rate of pay had been properly subtracted.

  On appeal, we affirmed, agreeing with the district court that the
Pension Agreement was unambiguous in providing that post-1975
4            STEWART v. PENSION TRUST    OF   BETHLEHEM STEEL
COLA increases were to be excluded from base rate of pay. Stewart
v. Pension Trust of Bethlehem Steel Corp., No. 00-1804 (4th Cir. June
20, 2001). While we affirmed the district court’s interpretation of the
Pension Agreement, however, we noted what appeared to be a factual
dispute regarding whether the appellants actually received the COLAs
that had been deducted from the appellants’ base rate of pay. And on
that issue alone we remanded the case to the district court. Id., slip
op. at 6.

   On remand, the appellants conceded at a status conference that they
were not, in fact, alleging "that in calculating [the] plaintiffs’ pen-
sions, defendants made a deduction for monies that plaintiffs never
received in their paychecks." Moreover, the district court noted:

      In opposing defendants’ summary judgment motion, plain-
      tiffs have presented absolutely no evidence to suggest that
      they did not receive their rolled in COLAs under the 1989
      CBA. . . . Although plaintiffs state that they seek further dis-
      covery on the issue, they have made no proffer that would
      justify such discovery. Such a proffer would be easy to
      make since, if plaintiffs had received no rolled in COLAs
      under the 1989 CBA, they would have received substan-
      tially less wages under the 1989 CBA agreement than they
      had been receiving up to that time. They have submitted no
      affidavits to that effect.

Stewart, Civil No. 00-418, slip op. at 2-3. Coupling the lack of a prof-
fer with the fact that there had been no work stoppage related to
COLAs that had not been received, the district court granted the
defendants summary judgment, concluding that the appellants had in
fact received the pre-1989 COLAs that the Pension Trust subtracted
from their base rate of pay to calculate their pensions.

    On appeal, the appellants state the issues as follows:

      The question presented is essentially the same as before:
      Did the United States District Court err in not permitting the
      plaintiff to conduct discovery of the appellee’s methods of
      calculating the plaintiff’s pension benefits; and, did the Dis-
      trict Court further err when it found that the appellees . . .
           STEWART v. PENSION TRUST   OF   BETHLEHEM STEEL           5
    did not act improperly when they deducted substantial por-
    tions of income from a retiree’s (appellant’s) "base rate of
    pay" prior to calculating appellants’ "pension earnings."

   Because we have already held that subtracting COLAs that were
awarded after August 1, 1975 was appropriate under the Pension
Agreement and because we conclude that our previous holding dis-
posed of the issue of the correctness of the pension calculation that
appellants now challenge, we affirm. Moreover, our previous holding
renders further discovery on the Pension Trust’s methods unneces-
sary. As the appellants do not challenge the district court’s ruling on
the one issue that was before the district court on remand — whether
the appellants actually received the pre-1989 COLAs that were rolled
up in their base pay and that were subtracted from their base pay —
we also affirm on that issue.

                                                          AFFIRMED